DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 9/8/20.  These drawings are acceptable.
Claim Objections
Claims 75 and 79 are objected to because of the following informalities:  remove the comma after the term 22 on line 1 in claim 79.
The term “or” is misspelled on line 2 of claim 75. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


s 57-62, 68, 70, 71, and 80 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Haraguchi et al. (Nucleic Acids Res. April 2009, e43, pages 1-13, of record).
Haraguchi et al. teach vectors expressing RNA decoys (TuD) that suppress specific miRNA activity in mammalian cells (pages 1-4, Figure 1).  The structure of decoy RNAs in Figure 1 would read on the limitations recited in claims 57-62, 68, and 70-71.  The vector contains sponge-miR-21 (page 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 72, 76, 82, and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haraguchi et al. (Nucleic Acids Res. April 2009, e43, pages 1-13, of record) taken with Hannon et al. (US 20090286242).
The rejection of claims 57-62, 68, 70, 71, and 80 as being anticipated by Haraguchi is incorporated herein.
Haraguchi et al. teach vectors expressing RNA decoys (TuD) that suppress specific miRNA activity in mammalian cells (pages 1-4, Figure 1).  The vector contains sponge-miR-21 (page 2).  The structure of decoy RNAs in Figure 1 would read on the limitations recited in claims 57-62, 68, and 70-71.  
Haraguchi does not specifically teach making a rAAV comprising the TuD.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of Haraguchi taken with Hannon, namely to produce an AAV comprising TuD.  A person of ordinary skill in the art would have been motivated to perform a simple substitution of an AAV for the lentiviral with a reasonable expectation since both vectors can successfully deliver a nucleic acid sequence to a cell.  One of ordinary skill in the art would have been motivated to combine the teaching to use a viral vector that doesn’t product an immune response in a subject or the issues associated with using a lentiviral vector in a subject.  A person of ordinary skill in the art would have been motivated to make the TuD target either miR-122 or let-7 since either miRNA is involved in cellular functions associated with a disease or condition in a subject.  One of ordinary skill in the art would have been motivated to obtain a consensus sequence from a plurality of miRNAs since a family of microRNAs (e.g., miR-122 and let-7) have a seed sequence that are shared between the miRNA sequences and make TuD to that family of microRNA.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.


Claims 73 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haraguchi et al. (Nucleic Acids Res. April 2009, e43, pages 1-13, of record) taken with Hannon et al. (US 20090286242) as applied to claims 57 and 71 above, and in further view of Mourelatos et al. (US 20090012016).
Hannon teaches the sequence for any miRNA can be obtained from a publicly available database known in the prior art, miRBase (page 9).
Haraguchi taken with Hannon do not specifically teach the miRNA inhibitor has a sequence of at least 8 contiguous nucleotides of SEQ ID NO: 18
However, at the time the invention was made, nucleotides 2-7 of any let-7 sequence were considered the seed sequence of a let-7 and were conserved.  The first ten nucleotides of any let-7 known in the prior art were available.  Mourelatos studied let-7a function in regulating gene expression in a cell.  See pages 6-7 and Figure 3C, SEQ ID NO: 12 (which contains at least 8 contiguous nucleotides of SEQ ID NO: 18).   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of Haraguchi and Hannon taken with Mourelatos, namely to use at least 8 nucleotides or the first ten nucleotides of SEQ ID NO: 18.  One of ordinary skill in the art would have been motivated to combine the teaching to use a let-7 inhibitor sequence known in the prior at to produce the TuD.  One of ordinary skill in the art would have been motivated to use at least 8 nucleotides or the first 10 nucleotides of SEQ ID NO: 18 to optimize the inhibiting of let-7 expression in a cell.
prima facie obvious to one ordinary skill in the art at the time the invention was made.


Claim 84 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haraguchi et al. (Nucleic Acids Res. April 2009, e43, pages 1-13, of record) taken with Hannon et al. (US 20090286242) as applied to claim 83 above, and in further view of WO 2010/138263, cited on an IDS.
The applied reference has a common assignee and inventors (Gao and Xie) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under et seq.
Haraguchi taken with Hannon do not specifically teach the AAV comprising SEQ ID NO: 4.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of Haraguchi and Hannon taken with ‘263, to make an rAAV comprising a capsid comprising SEQ ID NO: 4, namely to produce the claimed product.  A person of ordinary skill in the art would have been motivated to use SEQ ID NO: 4 as the capsid since AAV9 is a novel AAV capsid sequence from chimp tissues for vector development (pages 52-61 of ‘263) and can be used to deliver nucleic acid sequences to primate cells.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.

Claims 57-62, 68, 70-72, 76, 80, and 82-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO 2010/138263, cited on an IDS.
The applied reference has a common assignee and inventors (Gao and Xie) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject et seq.
‘263 makes obvious a recombinant adeno-associated virus (rAAV) comprising a miRNA inhibitor that is a tough decoy RNAs (also known as TuD) (pages 4, 8, 30-35, 92-93).  A TuD would read on the limitation in claims 57-62, 68, and 70-71.  The miRNA can target let-7 or miR-122 (pages 30-35).  The rAAV can have a sequence of SEQ ID NO: 4 (pages 89-90, SEQ ID NO: 123).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to make an rAAV comprising TuD targeting either let-7 or miR-122, namely to produce the claimed product.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  See KSR v. Teleflex, 550 U.S. 398, 82 USPQ2d 1385 (2007).  One of ordinary skill in the art would have been motivated to obtain a consensus sequence from a plurality of miRNAs since a family of microRNAs (e.g., miR-122 and let-7) have a seed sequence that are shared between the miRNA sequences and make TuD to that family of microRNA.  A person of ordinary skill in the 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57-62, 68, 70-71, 76, and 80-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,272,053, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace an AAV comprising SEQ ID NOs: 1, 5, 21, and 23.  Both set of claims also embrace that the AAV comprises a capsid of AAV9 serotype variant, Csp-3, SEQ ID NO: 4.

Claims 57-62, 68, 70-71, 76, 80, and 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,202,600, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace an AAV comprising a miRNA inhibitor targeting miR-122.  Both set of claims also embrace that the AAV comprises a capsid of AAV9 serotype variant, Csp-3, SEQ ID NO: 4.

Claims 57-62, 68, 70-71, 76, and 80-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/731,158, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace an AAV comprising SEQ ID NOs: 1, 5, 21, and 23.  Both set of claims also embrace that the AAV comprises a capsid of AAV9 serotype variant, Csp-3, SEQ ID NO: 4.

Allowable Subject Matter
Claims 75 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635